Citation Nr: 1000119	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for hemorrhoids 
(claimed as anal fissures).

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
right and left ankle disabilities.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
right and left ankle disabilities.

7.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right and left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 
to April 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2006 and August 2007 rating decisions.

In a November 2006 rating decision, the RO, inter alia, 
denied service connection for tinnitus, for bilateral hearing 
loss, for anal fissures, for a neck disability, for a lumbar 
spine disability, for right and left knee disabilities, and 
for right and left ankle disabilities.  The Veteran filed a 
notice of disagreement (NOD) later that month, and the RO 
issued a statement of the case (SOC) in August 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in September 2007.

In an August 2007 rating decision, the RO granted service 
connection and assigned a noncompensable rating (0 percent) 
for each right and left ankle disability, effective June 23, 
2005 (the date of the claims for service connection).  In 
September 2007, the Veteran filed a NOD with the initial 
disability rating assigned for each ankle, and the RO issued 
a SOC in July 2008.  The Veteran filed a VA Form 9 later that 
month.

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing the Veteran 
withdrew his claims for initial, compensable ratings for the 
right and left ankle disabilities.  

The Board's decision on the matters of service connection for 
tinnitus and for bilateral hearing loss is set forth below.  
The claims for service connection for hemorrhoids (claimed as 
anal fissures), for a neck disability, for a lumbar spine 
disability, and for right and left knee disabilities, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT


1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided  have been accomplished.

2.  No credible evidence of tinnitus was shown in service, 
and the only competent opinion to address the question of 
whether there exists a nexus between the Veteran's in-service 
noise exposure and current tinnitus weighs against the claim.  

3.  Competent and persuasive evidence establishes that the 
Veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, August 2005, and April and July 2006 pre-
rating letters provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claims for service connection for tinnitus and for bilateral 
hearing loss, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letters specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claims herein decided (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The April and July 2006 letters, along with a March 
2006 letter, also provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  Hence, these letters meet the content 
of notice requirements of Pelegrini and Dingess/Hartman, as 
well as the VCAA's timing requirements.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), and the report of 
an October 2006 VA examination.  Also of record and 
considered in connection with the appeal are the transcript 
of the August 2009 Board hearing and various written 
statements provided by the Veteran and by his representative, 
on his behalf.  No further RO action on these matters, prior 
to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss and 
tinnitus due to noise exposure during his military service.  
During the August 2009 hearing, he said he worked as a 
surveyor along the flight line at Holloman Airforce Base.  He 
said he performed these duties 3 or 4 times per year for a 
few days at a time. 

The Veteran STRs are unremarkable for any complaints, 
findings or diagnoses of bilateral hearing loss or tinnitus.  
The report of the June 1979 entrance examination reflects 
that on audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
0
0
15
15
Left
0
0
0
10
15

On June 1980 audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
0
10
15
Left
15
10
0
0
10



On September 1982 audiometric testing, the Veteran's pure 
tone thresholds, in decibels, were as follows (in 
International Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
0
20
20
Left
0
0
0
15
20

The report of the February 1983 discharge examination 
reflects that on audiometric testing, the Veteran's pure tone 
thresholds, in decibels, were as follows (in International 
Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
0
5
15
Left
5
5
0
5
10


A March 1983 service treatment record reflects that the 
Veteran ruptured the tympanic membrane of this left ear with 
a Q-tip and there was mild bleeding.  There are no records of 
follow-up treatment.

The Veteran's service treatment records reflect that, on 
audiometric testing, his hearing was within normal limits 
throughout service and did not meet the requirements of 
section 3.385, as noted above.  The Board notes, however, 
that the absence of in-service evidence of hearing loss is 
not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

While the Veteran's service treatment records do not document 
the occurrence of, or treatment for, any specific incidence 
of acoustic trauma, the Veteran is competent to assert the 
occurrence of in-service injury, to include in-service noise 
exposure.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  
Given the circumstances of the Veteran's service, the Board 
finds that he likely had some noise exposure when he worked 
as a surveyor along the flight line at Holloman Air Force 
Base.  Thus, although there is no objective evidence to 
support a specific incident of acoustic trauma in service, 
the Board accepts the Veteran's assertions of in-service 
noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154 (West 
2002).  

The report of an October 2006 examination reflects that on 
audiometric testing, the Veteran's pure tone thresholds, in 
decibels, were as follows (in International Standards 
Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
25
20
30
25
Left
20
20
20
30
35


Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
For the right ear, the examiner stated that between 500 and 
4000 Hz, the Veteran's hearing was essentially normal.  For 
the left hear, hearing was normal to 2000 Hz with mild 
sensorineural hearing loss above that frequency.  The 
examiner opined that it was not at least as likely as not 
that the Veteran's hearing loss was related to his military 
service.  

Even though the Board finds credible the Veteran's statements 
regarding in-service noise exposure, the above-cited testing 
results do not establish a current hearing loss disability in 
either ear as defined by 38 C.F.R. § 3.385, as the auditory 
thresholds were not 40 decibels or greater at any of the 
frequencies, the auditory thresholds at the minimum three of 
the frequencies were not 26 decibels or greater, and the 
Maryland CNC speech recognition scores were greater than 94 
percent.  
See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his 
representative has presented or identified existing 
audiometric testing results that meet the requirements of 
that regulation.  Hence, the Veteran does not have a hearing 
loss disability for VA purposes.

With regard to tinnitus, the first documented evidence of 
tinnitus is the October 2006 VA examiner's diagnosis.  The 
Veteran said that tinnitus began during service and that he 
was exposed to noise on the flight line.  He also said he was 
exposed to noise working with concrete and heavy machinery 
during his civilian life.  The examiner opined that there 
were many possible etiologies for tinnitus and that if the 
Veteran stated that his tinnitus was present since military 
service, then it is much more likely than not due to acoustic 
trauma during military service.  If tinnitus began several 
years ago, the examiner opined that it was less likely 
related to military service.  The examiner stated that a more 
definite opinion could not be provided without pure 
speculation.

The Board points out that a layperson is competent to report 
on matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also 
competent to testify about observable symptoms or injury 
residuals, such as tinnitus (i.e., ringing in his ears).  See 
38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Moreover, the Veteran is competent to report a 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370 (2002).   

In this case, although the Veteran is competent to state that 
the onset of his tinnitus was during service, the Board finds 
that these statements are not credible.  In this regard, the 
Board points out that the Veteran made numerous other 
complaints regarding his ears during service, but made no 
specific complaints of tinnitus.  For example, his STRs 
reflect that in June 1982, he complained that his ears were 
plugged and had a fullness feeling.  In December 1982, he 
complained of right ear pain.  On his February 1983 Report of 
Medical History, he denied any ear trouble, but noted that he 
had throat problems (i.e., strep throat).  In March 1983, he 
complained of left ear problems after rupturing his left 
tympanic membrane.  Given these numerous complaints of other 
problems, including those specific to the ears, one would 
expect that if the Veteran had chronic tinnitus during 
service, he would have reported it and it would have been 
noted in his treatment records.  Moreover, none of the 
private medical records dated from March 1999 to October 2004 
reflect that the Veteran made any complaints regarding 
tinnitus at any point prior to filing his claim for service 
connection.  Again, one would expect that if an individual 
had constant, chronic ringing his ears, he would mention it 
to his treating physician.  

Because the Board finds that the Veteran's statements 
regarding the onset of his tinnitus are not credible, the 
Board must rely on the first documented evidence of tinnitus 
to establish onset.  In this case, the earliest objective 
medical evidence of tinnitus is the October 2006 VA 
examination - 23 years after the Veteran's service.  The 
Board notes that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Here, the fact that there are 
no documented complaints or treatment for tinnitus for 23 
years after discharge belies the Veteran's current reports of 
continuity of symptomatology in connection with this claim 
for monetary benefits.  Moreover, the fact that the Veteran 
endorsed significant noise exposure during civilian life 
while working with concrete and heavy machinery suggests an 
intervening factor that may explain his current tinnitus.  
Overall, these factors tend to weigh against the claim for 
service connection.  

Turning to the October 2006 VA examiner's medical opinion, 
the examiner predicated her opinion on whether the Veteran 
had tinnitus since military service or whether it developed 
many years later.  As noted, the Board finds that the 
Veteran's statements regarding the onset of his tinnitus 
during service are not credible.  The most credible evidence 
- objective, documented medical evidence -suggests that the 
Veteran developed tinnitus many years after discharge.  Under 
these circumstances, the examiner opined that the Veteran's 
tinnitus was less likely related to service.  Hence, the only 
competent medical opinion with regard to etiology weighs 
against the claim for service connection.  Significantly, 
neither the Veteran nor his representative has presented, 
identified, or even alluded to the existence of a medical 
opinion that, in fact, establishes a relationship between 
tinnitus and service.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the assertions of the 
Veteran and of his representative; however, none of this 
evidence provides a basis for allowance of either claim.  As 
indicated above, each claim turns on the medical matters of 
either current disability or medical etiology, matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-
named individuals is shown to be other than a layperson 
without the appropriate medical training and expertise, they 
are not competent to render a probative (persuasive) opinion 
on such medical matters.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for tinnitus and for bilateral 
hearing loss must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for 
hemorrhoids/anal fissures, for a neck disability, for a 
lumbar spine disability, and for right and left knee 
disabilities, is warranted.

With regard to the Veteran's claim for service connection for 
anal fissures, his STRs reflect that he complained of rectal 
bleeding in October 1980 and probable internal hemorrhoids 
were noted.  He was given suppositories and Metamucil.  Later 
that month, he had continued complaints of rectal bleeding 
and burning.  On physical examination, a small oval tag was 
noted and the impression was anal fissure.  He had similar 
complaints of anal pain, itching, and rectal bleeding in 
November 1981.  During the August 2009 hearing, the Veteran 
said he has continued to have these symptoms periodically 
since service and has treated them as he was directed to do 
during service.  On June 2006 VA examination, it was noted 
that he had a history of anal fissures, but had no current 
recurrence.  VA outpatient treatment records reflect, 
however, that the Veteran has had internal hemorrhoids (as 
reflected on June 2004 and March 2007 colonoscopies).

Given the in-service complaints (diagnosed as probable 
internal hemorrhoids and anal fissures) and post-service 
findings of internal hemorrhoids and the absence of any 
current medical opinion on the question of nexus, the Board 
finds that further examination and medical opinion is needed 
to resolve the claim for service connection for internal 
hemorrhoids/anal fissures.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claim (as the original claim for 
service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Denver 
VA Medical Center (VAMC) dated through July 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for hemorrhoids/anal fissure, for the neck, for the 
lumbar spine, and for the knees from the Denver VAMC since 
July 2008, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

With regard to the claims for service connection for the 
neck, lumbar spine, and knees, during the August 2009 
hearing, the Veteran said that he receives disability 
benefits from the Social Security Administration (SSA) for 
these disabilities.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  Id.  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of the SSA decision 
awarding the Veteran disability benefits, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Also during the August 2009 hearing, the Veteran said that he 
had had four surgeries on his knees and had received workers' 
compensation benefits from the state of Colorado and the city 
of Oldsmar, Florida.  However, no records regarding the award 
of workers' compensation have been associated with the claims 
file. Records regarding the Veteran's claims for workers' 
compensation may be pertinent to the claims involving the 
back, neck, and knees.  Hence, on remand, the RO should 
undertake appropriate action to obtain copies of the 
determinations associated with the Veteran's award of 
workers' compensation, as well as copies of all medical 
records underlying those determinations.  See 38 C.F.R. § 
3.159(c)(1).

Finally, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal (to include arranging for the Veteran to 
undergo further examination for his neck, back, and knees, if 
warranted).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the Denver 
VAMC all records of evaluation and/or 
treatment for the Veteran's 
hemorrhoids/anal fissures, neck, back and 
knees since July 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should undertake appropriate 
action to obtain a copy of the 
determinations associated with the 
appellant's award of workman's 
compensation benefits, as well as copies 
of al medical records underlying those 
determinations, from the state of Colorado 
and city of Oldsmar, Florida.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
hemorrhoids/anal fissures, for a neck 
disability, for a lumbar spine disability, 
and for right and left knee disabilities.  
The RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

5.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

6.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA examination for 
hemorrhoids/anal fissures, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report) and 
all clinical findings should be reported in 
detail.

The VA examiner should clearly identify all 
current disabilities associated with the 
Veteran's complaints of rectal bleeding, 
pain, burning, or itching.  Then, with 
respect to each such diagnosed disability, 
the physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that such disability had its 
onset in or is otherwise medically related 
to service.  

The physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
further examination of the Veteran for his 
neck, back, and knees, if appropriate), 
the RO should adjudicate the claims for 
service connection remaining on appeal in 
light of all pertinent evidence and legal 
authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


